In an action to compel specific performance of a contract to sell stock, (1) plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated July 11, 1977, as denied its application for summary judgment and (2) defendant cross-appeals from so much of the same order as denied the branch of his motion which sought partial summary judgment on his counterclaims. Order modified, on the law, by (1) deleting therefrom the provision which denied the branch of defendant’s motion which sought partial summary judgment and substituting therefor a provision awarding defendant partial summary judgment in the amount of $40,667.50 and (2) deleting therefrom the provision denying plaintiff’s application for summary judgment and substituting therefor a provision granting the application to the extent of directing defendant to sign the stock certificates at issue in blank and deposit them with the county clerk, to be held by him until such time as a final determination is made with regard to the factual issues raised. As so modified, order affirmed insofar as appealed from, without costs or disbursements. It is conceded that defendant is entitled to a minimum of $40,667.50 and that plaintiff is entitled to repurchase the stock in issue. The order has been modified accordingly. In the light of the factual issues raised, further relief is unwarranted until a trial is conducted to determine the cash value of one half the book value of the stock. Resolution of the questions concerning interest and dividends before and after the event must also await the trial. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.